LAY, Chief Judge, HEANEY, BRIGHT and McMILLIAN, Circuit Judges,
dissenting.
We dissent from the denial of the petition for rehearing en banc in the above entitled case. The defendant Udey was convicted for conspiracy to harbor and conceal fugitive Gordon Kahl and for the substantive offense of harboring and concealing him. He was sentenced to prison for five years on each count with the sentences to run concurrently. Although the majority sets forth several pieces of circumstantial evidence, it is undisputed that the testimony of Karen Robertson concerning a discussion held on May 30th is crucial to the affirmance of Udey’s conviction. The majority contends that Robertson’s testimony shows that Udey was present during a discussion among Mr. Kahl and other defendants in which it was said that the F.B.I. “was closing in.” The evidence is undisputed that on May 30th Gordon Kahl was present at the Arthur Russell home. Karen Robertson, the daughter of Mr. Russell, testified on direct examination concerning Udey as follows:
A. I had some stuff in the back of my pickup that I needed to unload and Mr. Ginter and Mr. Udey were at the house and I went to get gas and unload the pickup. And when I was leaving, they all went into the motor home to talk.
Q. Now, when you say, “they all went in the motor home to talk,” name the people you’re talking about, please.
A. Mr. Kahl and Mr. Ginter and, I believe, Mr. Udey also.
* * * * * *
Q. Now, you say that these people had a conversation there at your father’s house on this occasion. Did you overhear any of that conversation?
A. Just that they thought the F.B.I. was closing in. That’s—
Mr. Udey was convicted because the prosecutor asked Karen Robertson whether “these people had a conversation there at your father’s house on this occasion.” The majority infers that “these people” included Mr. Udey. The fundamental question is whether Karen Robertson intended to include Udey in on that conversation. She admittedly was present at the time.
On cross-examination Robertson was asked specifically the following:
Q. Okay. Please tell me who was having this conversation.
A. I believe that it was Mr. Wade, Mr. Ginter and Mr. Kahl.
* * * * # *
Q. Didn’t you participate in that conversation?
A. I was standing there, yes.
*1246Q. Was Edwin Udey present at that time?
A. No, sir.
fc * * * * *
Q. What did you hear Edwin Udey plan about any of this?
A. The only thing I know of Mr. Udey doing in this was inviting Mr. Kahl over for supper and coming over and getting him and taking him over for supper.
* * * * *
Q. This conspiracy, what part did you hear Edwin Udey play?
A. I have just stated.
It is difficult for us to believe that a defendant may be sentenced to five years in prison because of an ambiguous leading question on direct examination which is later clarified by the witness so as to exclude the defendant from any incriminating conversation.